Citation Nr: 0705302	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2006.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

Tinnitus was manifested during wartime service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the evidence supports a grant of service 
connection for bilateral tinnitus.  The Court has held that 
in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran has met both requirements.

The veteran has a current disability of tinnitus.  At a VA 
examination of September 2003 the veteran reported bilateral 
"ocean ringing" tinnitus first noted about 10 years prior 
to the exam.  VA examination report of June 2004 notes that 
the veteran reported a bilateral tinnitus described as 
"ocean ringing".  At the time of the examination the 
veteran reported that the tinnitus started 15 years before 
with a constant pulsating in the right ear and intermittent 
tinnitus in the left ear.  

In an August 2006 letter form the veteran's private 
physician, Dr. S.K., he opined that the veteran's "hearing 
loss and tinnitus are related to prior ear surgeries and 
possible noise trauma during war."  At the Travel Board 
hearing of August 2006, the veteran testified that he was 
exposed to high noises while in service while being in charge 
of refueling B-29 bombers.  He stated he never wore hearing 
protection while at the job.  He further stated that while at 
the VA examinations he was asked when he first experienced 
his tinnitus and since he could not remember very well, he 
told them it was 15 and 10  years.  However, he noted that at 
the time of the examination he really could not remember when 
his tinnitus started.  He stated at the hearing that he may 
have actually experienced the tinnitus while in service.  He 
stated that it was possible that he first noted his tinnitus 
while in service while refueling the bombers and having to 
drive underneath the planes wings while the engines were 
being revved up.
According to the veteran's WD 100 form, he was in charge of 
refueling planes.  The Board finds that his testimony 
regarding noise exposure while refueling planes is consistent 
with the nature and circumstances of service.  38 U.S.C.A. 
§ 1154(a).  The record also establishes that the AOJ accepted 
"acoustic trauma."
The veteran is seeking service connection for tinnitus.  He 
claims that he experienced hearing loss and tinnitus while 
working refueling bomber planes during service.

The Board notes that service medical records are silent for 
any complaints of tinnitus while in service.  However, as 
noted above, the veteran has submitted his own testimony at 
the Travel Board hearing of August 2006 as lay evidence that 
he experienced tinnitus while in service.  Specifically, he 
stated that he was exposed to loud noise while refueling 
bomber planes with their engines revved up while not wearing 
any hearing protection.  The Board notes that the veteran is 
competent to report that he experienced tinnitus while in 
service as he can relate symptoms that he experienced.  See 
Layno, supra.  The Board finds his testimony credible.  The 
Board also finds that the veteran's allegations to be 
consistent with the circumstances and conditions of his 
service.  

The Board notes that at the VA examinations of September 2003 
and June 2004 the veteran stated that his tinnitus had 
started 10 and 15 years, respectively, prior to the 
examinations.  However, at the Travel Board hearing the 
veteran clarified that he only provided those time frames 
because the VA examiner kept asking him for how long he had 
experienced tinnitus and would not accept the veteran's 
response that he could not remember when his tinnitus 
started.  In addition, after questioning by the veteran's 
representative and the undersigned Veterans Law Judge at the 
Travel Board hearing, the veteran stated that it was possible 
that his tinnitus started while in service.  The Board finds 
the veteran's testimony at the Travel Board hearing credible 
and accepts his account that he experienced tinnitus while in 
service.  The Board does not find the veteran's response as 
to the onset of his tinnitus at the VA examinations, provided 
after repeated questioning by the VA examiners, to be clear 
and convincing evidence contradicting the veteran's accounts 
of his service.  In addition, there is competent medical 
evidence of record which supports the veteran's claim that 
his tinnitus started while in service and relates his current 
condition to service.  In a letter of August 2006 the 
veteran's private physician stated that "I believe that the 
hearing loss and tinnitus are related to prior ear surgeries 
and possible noise trauma during war."  Therefore, service 
connection for tinnitus is granted.
ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


